Citation Nr: 1744334	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a left ankle disorder.  

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to an initial rating in excess of 50 percent for service-connected bilateral chronic sinusitis.

7.  Entitlement to an initial compensable rating for service-connected ulcerative colitis.

8.  Entitlement to a rating in excess of 40 percent for service-connected mechanical low back pain and degenerative joint disease of the thoracic spine.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity. 

10.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1988.

This matter comes before the Board from a May 2010 rating decision in which the RO denied service connection for a heart condition, hypertension, obstructive sleep apnea, diabetes mellitus, type II, and right and left ankle sprains; granted service connection for bilateral chronic sinusitis and assigned an initial 50 percent rating, effective April 24, 2009; granted service connection for ulcerative colitis and assigned an initial 0 percent (non-compensable) rating, effective April 24, 2009; and granted a 40 percent rating for mechanical low back pain and degenerative joint disease of the thoracic spine.  

This matter further comes before the Board from an August 2010 rating decision in which the RO granted service connection for radiculopathy of the right and left lower extremities, and assigned initial 10 percent ratings for each, effective from April 24, 2009.

In a November 2016 decision, the Board remanded the issues on appeal.  

The issues of entitlement to service connection for hypertension; entitlement to a rating in excess of 40 percent for service-connected mechanical low back pain and degenerative joint disease of the thoracic spine; entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity; and entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disease, diabetes mellitus, and osteoarthritis of the left and right ankles were not manifested in service or to a compensable degree within one year of separation and are otherwise unrelated to service.

2.  The Veteran's sinusitis has at times been manifested by near constant sinusitis with headache, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's ulcerative colitis have more nearly approximated moderate with infrequent exacerbations, but the symptoms did not more nearly approximate moderately severe with frequent exacerbations.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for an initial rating in excess of 50 percent for bilateral chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6510 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 10 percent rating, but no higher, for ulcerative colitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Standard letters in May 2009 and May 2010 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have been obtained.  The Veteran was provided VA medical examinations in June 2009, August 2009, May 2011, and February 2017.  The examinations, taken together, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, diabetes mellitus, hypertension, and heart disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is competent to report on the onset and continuity of current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  VA currently recognizes ischemic heart disease and diabetes mellitus as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309 (e).  For this presumption of service connection to apply, the Veteran must have either set foot in the Republic of Vietnam during the Vietnam Era, served in its inland waterways, or show actual exposure to Agent Orange in service.  Haas v Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008); 38 C.F.R. §§ 3.307, 3.309.

The Veteran did not serve in Vietnam.  Further, exposure to herbicides is not otherwise shown.  The Veteran's belief is that he was exposed to herbicides through handling tactical communications equipment that had previously been used in Vietnam.  He has provided no sound or credible evidence for his assertion that herbicides were on such equipment.  Furthermore, he has not demonstrated that he is an expert in identifying Agent Orange or that he otherwise has a sound basis for knowing that he was exposed to it.  For these reasons, the preponderance of the evidence indicates that the Veteran was not exposed to herbicides in service.

Heart Disorder

During service in March 1984, the Veteran reported chest pains; these were noted to be pleuritic and non-cardiac.  In March 1987, the Veteran complained of chest pains which were suspected of being musculoskeletal in nature.  In June 1988 he again reported chest pains.  The service retirement examination in August 1988 noted normal heart and chest X-ray examinations.  

In April 1993 the Veteran was evaluated with complaints of chest pain and an abnormal thallium exercise test.  He underwent cardiac catheterization which did not show any coronary artery disease.  

In November 2004 the Veteran was seen following complaints of chest pains for the past week.  An EKG was compatible with possible anteroseptal wall myocardial infarction of undetermined age, and left ventricular hypertrophy with strained pattern.  

Stress testing in January 2007 showed abnormal myocardial perfusion imaging. There was small partially reversible defect in the anterior wall.  Overall left ventricular systolic function was normal without regional wall motion abnormalities.  Left ventricular ejection fraction was 60 percent.  Findings were compatible with new ischemia.  The Veteran wore a Holter monitor in February 2007.  This showed no significant bradyarrhythmic or tachyarrthmic events.  

On VA examination in August 2009, the Veteran reported a history of palpitations and chest pain.  The examiner reviewed the claims file and stated that the Veteran did not have any significant atherosclerotic heart disease or coronary artery disease at the present time, and that no major cardiac abnormality was noted.  

The evidence does not show that any disability of the heart began or had onset during active military service, and no such disability is shown to be otherwise related to active military service.  Further, the evidence does not show that any heart condition manifested to a compensable degree within the first one year period following service. 

While the Veteran is competent to report symptoms, he does not have the requisite training to diagnose whether he has a chronic heart condition that is linked to an in-service cause.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

The Veteran's opinion as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional.  The first demonstration of heart disease in the record is in 2004, when testing showed evidence of myocardial infarction.  The record contains no medical basis to connect such finding with the Veteran's period of service more than 15 years earlier.  

Based on the above, the preponderance of the evidence is against the claim of service connection for a heart condition/disease.  There is no doubt to be resolved; therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Diabetes Mellitus

The service treatment records do not contain a diagnosis of diabetes mellitus.  

In April 1993, the Veteran denied a history of diabetes mellitus.  A November 2002 treatment record noted that the Veteran had a new diagnosis of diabetes mellitus.  

There is no evidence that diabetes mellitus was present in service.  In addition, there is no evidence that the Veteran was diagnosed with diabetes mellitus within one year his December 1988 discharge from active duty service.  As noted, the initial diagnosis was in 2002, 14 years after his retirement from service.  For these reasons, service connection for diabetes mellitus on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence of record also does not support the claim for service connection for diabetes mellitus on a direct basis.  The basis of the Veteran's claim is his alleged exposure to Agent Orange in service.  However, as noted above, the preponderance of the evidence indicates that the Veteran was not exposed to herbicides in service.  In the absence of any probative evidence establishing that the Veteran's diabetes mellitus is otherwise etiologically related to service, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.

Left and Right Ankle

The service treatment records do not document any left or right ankle complaints.  In May 1974 he was noted to have injured his right leg "above the ankle" during a jump.  The Veteran reported right tibia pain.  X-rays were negative.

A VA orthopedic examination in May 1990 noted the Veteran's low back and knee complaints.  There was no reference to any ankle problems.

In a VA examination report in August 2009, the Veteran reported he first felt bilateral ankle pain in 1975 without injury or accident.  It was noted that he was stationed in North Carolina with the 82nd Airborne Division at that time, and that he was not seen by a military physician for this issue.  It was noted that the ankle pain was intermittent with remissions.  For medical history it was noted that there was trauma to the Veteran's joints of the knees and ankles due to jumping out of airplanes.  X-rays of the ankles taken at that time were unremarkable and showed no significant degenerative changes.  The diagnoses included chronic and recurrent bilateral ankle sprains, moderate.  The examiner noted that a medical opinion was not requested.

A January 2013 VA physical therapy note referred to bilateral ankle weakness.

On VA examination in February 2017, the examiner diagnosed osteoarthritis of the bilateral ankles.  X-rays showed that no acute fracture or dislocation was noted.  Compared to the August 2009 films, "mild osteoarthritis is noted at the tibiotalar joints bilaterally which is a new finding.  No significant joint effusion or soft tissue swelling is noted."  The examiner responded to the question of whether the Veteran had a current ankle disability that "had its onset in service or is otherwise related to service, to include jumping from airplanes in service," and in light of "the Veteran's lay statement that his ankle pain started in service and has been intermittent since."  The examiner opined that the Veteran's bilateral ankle condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that this opinion was based on review of the record which revealed he sustained no major ankle injuries in the service, and has not had any ankle treatment since discharge.  The examiner indicated further that the current condition is age-related degenerative joint disease.

The Veteran is competent to report experiencing bilateral ankle pain in service; however the service treatment records do not document any injury to either ankle.  Further, while the August 2009 VA examiner noted "chronic and recurrent bilateral ankle sprains," there is no documentation in the extensive VA and private medical evidence of record of any treatments or complaints related to the ankles after service, which is evidence against a finding of continuity.  The February 2017 VA examiner diagnosed osteoarthritis of both ankles related to age, and noted that the August 2009 X-rays did not show such arthritis.

Thus, the Board does not find the Veteran's report of bilateral ankle injuries in service with ongoing ankle sprains since service to be probative on the question of whether the currently diagnosed left and right ankle arthritis is attributable to service.

The only competent medical opinion of record is that the Veteran's current osteoarthritis of the left and right ankles is not related to an in-service cause but rather to aging.  This conclusion is supported by the examiner's comparison of the August 2009 and February 2017 X-ray findings, and review of all of the evidence of record.  The preponderance of the evidence is against the Veteran's claim for service connection for a left and right ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

III.  Higher Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis

In the May 2010 rating decision on appeal, the RO granted service connection for bilateral chronic nasal sinusitis and assigned an initial 50 percent evaluation from April 2009.  The Veteran disagreed with the initial rating.

Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, 6513and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).

Under the General Rating Formula, the maximum schedular disability rating possible is 50 percent and is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

On VA examination in May 2011, the Veteran reported having multiple nasal surgeries for nasal polyps, the most recent three years ago.  The Veteran reported having a recurrent nasal sinus condition which was treated with antibiotics and antiallergic treatment.  He described his recurrent sinus infection as incapacitating.  On examination, he had a good airway on both sides of the nose.  The Veteran had congested nasal mucosa with hypertrophy of the nasal turbinates.  There was some crusting which had been removed.  There was no tenderness over the maxillary sinuses, no stenosis, and no adhesions.  CT scan of the nasal sinuses in 2009 showed chronic nasal sinus disease which was under medical treatment.  

On VA examination in February 2017, the Veteran reported having headaches, and recurrent nasal congestion with on and off difficulty of breathing associated with his chronic sinusitis.  The examiner noted that the Veteran had had two non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He had not had any incapacitating episodes requiring prolonged (4 to 6 weeks) of antibiotics treatment in the last 12 months.  CT showed "worsening opacification of the ethmoid air cells, left greater than right, but improved opacification in the frontal sinuses which demonstrate aerosolized secretions.  Deviated septum.  Patent neo-ostia."  Nasal endoscopy showed hypertrophy of nasal turbinates with good airway both sides of the
nasal cavity.  

The Veteran has been assigned an initial disability rating of 50 percent for his service-connected sinusitis throughout the appeals period.  This is the maximum rating allowed under Diagnostic Code 6510 and the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  There are no additional expressly or reasonably raised issued presented on the record.

Ulcerative Colitis

The Veteran has been assigned an initial noncompensable (0 percent) disability rating for ulcerative colitis from April 2009.  He contends that his service-connected ulcerative colitis warrants a compensable rating.

Under Diagnostic Code 7323, a 10 percent disability rating when there is moderate ulcerative colitis with infrequent exacerbations.  A 30 percent disability rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent disability rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, with health being only fair during remissions.  A maximum 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility; or with a serious complication such as liver abscess.  38 C.F.R. § 4.114.  

On VA examination in August 2009, the Veteran reported a history of ulcerative colitis diagnosed in 1984.  He reporting past treatment included medication.  He now had altered his diet and was not on any medication.  The Veteran reported having fewer symptoms currently.  Occasional bloody stool once in a while like one maybe once a month.  No abdominal cramps.  No diarrhea.  No constipation."

On VA examination in May 2011, the Veteran complained of occasional diarrhea at least once a week.  He very rarely had bloody stools.  He had no weight loss and was not on any medication for ulcerative colitis.

On VA examination in February 2017, the Veteran reported having chronic diarrhea for many years associated with mucus and blood.  He reported having bowel disturbance after eating certain foods, mostly red meat and creamy products at least once a week.  He was not on any medication and his symptoms were usually controlled by diet.  The examiner described the Veteran as having diarrhea after eating certain food "at least once a week associated with abdominal cramps 2-3 times/day."  The examiner also described occasional episodes of bowel disturbance with abdominal distress as well as weight loss due to his intestinal condition.  There was no evidence of malnutrition.  The examiner stated that the Veteran's ulcerative colitis did not impact his ability to work.

The Board finds that the evidence is at least evenly balanced as to whether the Veteran's ulcerative colitis more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7323 throughout the appeal period.  The Veteran's statements and the examination reports reflect infrequent exacerbations and symptoms that can be characterized as moderate.  Throughout the appeal period, the Veteran has described that he exhibits symptoms such as diarrhea and abdominal pain at least once a week, and there is evidence of weight loss associated with the condition.  

The Board finds, however, that the symptoms of the ulcerative colitis do not more nearly approximate the criteria for the 30 percent rating under Diagnostic Code 7323 and the evidence is not evenly balanced on this question.  The evidence does not show that his symptoms are moderately severe, with frequent exacerbations.  Throughout the appeals period, he was not on any medication and his symptoms were usually controlled by diet, and there was no impact on his ability to work.  

The weight of the evidence reflects that there has not been malnutrition at any time during the pendency of the claim, thus a 60 percent rating is not warranted.  For similar reasons, the Board finds that the symptoms of the ulcerative colitis do not approximate the criteria for the 100 percent rating under Diagnostic Code 7323.  The above evidence reflects that at no time during the pendency of the claim has the Veteran's colitis been productive of pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  

The weight of the evidence is against the assignment of an initial rating in excess of 10 percent under Diagnostic Code 7323 at any point during the pendency of the claim.  There are no additional expressly or reasonably raised issued presented on the record.


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.

Service connection for a left ankle disorder is denied.  

Service connection for a right ankle disorder is denied.

An initial rating in excess of 50 percent for service-connected bilateral chronic sinusitis is denied.

An initial rating of 10 percent, but no higher, for ulcerative colitis is granted, subject to the provisions governing the award of monetary benefit.


REMAND

Hypertension

The service treatment records do not contain any diagnosis of hypertension.  The following blood pressure readings were noted in service:  February 1974, 132/88; September 1977, 120/70; October 1979, 112/80; July 1980, 120/70; March 1982, 112/76; August 1984, 114/80; June 1986, 120/96; July 1986, 110/64; May 1987, 136/94; March 1988, 128/86; and August 1988, 120/90.

In April 1993, blood pressure was noted as 151/97 in the right arm and 143/95 in the left arm.  The Veteran denied a history of hypertension at that time.  In May 1994, the Veteran was diagnosed with new onset hypertension.  

On VA examination in August 2009, the Veteran reported a history of hypertension that was "diagnosed in 1986 or 1987."  On examination, blood pressure readings of 180/96, 180/96, and 180/98 were noted.  The examiner diagnosed hypertension, not well controlled.  The examiner did not provide an opinion as to whether the currently diagnosed hypertension had its onset in service.  Another examination is warranted.  

Low Back and Left and Right Lower Extremity Radiculopathy

The Board notes that additional evidence (VA treatment records) has been associated with the record subsequent to the most recent supplemental statement of the case (SSOC) in May 2017.  This evidence is pertinent to the Veteran's claims for increased ratings for his service connected low back and bilateral lower extremity radiculopathy claims.  Thus, although further delay is regrettable, these issues must be remanded to the AOJ to conduct an initial review of the additional evidence noted above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his current hypertension.  The entire record must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current hypertension had its onset during service or within one year of discharge; or is otherwise related to, service, to include the June 1986, May 1987, and August 1988 elevated blood pressure readings noted therein.

The examination report must include a complete rationale for all opinions expressed. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for hypertension and for increased ratings for low back and left and right lower extremity radiculopathy must be readjudicated, to include consideration of any and all pertinent evidence received after the SSOC issued in May 2017.  If any benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


